Citation Nr: 1632602	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  08-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder to include as secondary to service-connected residuals of left femur fracture.

2.  Entitlement to service connection for a right hip disorder to include as secondary to service-connected residuals of left femur fracture.

3.  Entitlement to service connection for a right knee disorder to include as secondary to service-connected residuals of left femur fracture.

4.  Entitlement to service connection for a left knee disorder to include as secondary to service-connected residuals of left femur fracture.

5.  Entitlement to an initial disability rating in excess of 30 percent for service-connected major depression prior to March 1, 2013.

6.  Entitlement to total disability benefits due to individual unemployability due to service-connected disability (TDIU) prior to March 1, 2013.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from May 1 through June 26, 1980.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a January 2007 rating decision, the RO denied the Veteran's claim to reopen a previously denied claim for service connection for a right knee disorder and denied claims for service connection for left knee, back and right hip disorders.  The Veteran disagreed and perfected an appeal.

In a July 2009 rating decision, the RO granted service connection for an acquired psychiatric disability and evaluated the disability as 30 percent disabling from February 9, 2005, the date VA received the claim for service connection.  The Veteran disagreed with the initial disability rating and perfected an appeal.

In May 2009, the Veteran testified before a local hearing officer at the RO.  In June 2011, the Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge.
In a February 2013 decision, the Board granted the petition to reopen the claim of service connection for right knee disorder and remanded that claim, along with the other claims for service connection, an increased rating and TDIU, to the Agency of Original Jurisdiction (AOJ).  In March 2013, the RO issued a rating decision granting a 100 percent rating for major depression effective from March 1, 2013.  As sufficient efforts were made to obtain the noted medical records and the requested medical opinion was obtained with regard to the service connection claims, the Board finds the directives have been substantially complied with, and the matters are again before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The issues of entitlement to an initial disability rating in excess of 30 percent for service-connected major depression and TDIU prior to March 1, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A back disability was not first manifested during active duty service or the first post-service year, and is not otherwise shown to be related to military service or caused or aggravated by a service-connected disability.

2.  A disability of the right hip was not first manifested during active duty service or the first post-service year, and is not otherwise shown to be related to military service or caused or aggravated by a service-connected disability.

3.  A disability of the right knee was not first manifested during active duty service or the first post-service year, and is not otherwise shown to be related to military service or caused or aggravated by a service-connected disability.

4.  A disability of the left knee was not first manifested during active duty service or the first post-service year, and is not otherwise shown to be related to military service or caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection of a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection of a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection of a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An August 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An additional February 2013 letter provided additional information relevant to the claim and requested additional records which the VA was made aware of during the Veteran's hearing testimony.  In addition, during the Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claims.  The VLJ issued the aforementioned decision remanding this matter in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Veteran's service treatment records, VA medical treatment records, identified private records, and records relating to disability benefits from the Social Security Administration have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the Veteran testified that there were additional private treatment records in existence that he could not obtain, he did not respond to the February 2013 VA letter asking him for information which would allow VA to request these records.  VA has made all required attempts to obtain records.  38 C.F.R. § 3.159(c)(2). 

VA examinations were conducted in June 2008, May 2009 and February 2013; collectively, the examiners made all necessary findings and offered required nexus opinions.  The opinions provided were supported by rationales which considered the full extent of the competent and credible evidence of record.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations in combination are adequate for adjudication purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Service Connection - Laws

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Degenerative joint disease (DJD) is among the listed conditions, subject to a one year presumptive period. 

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection - Discussion and Analysis

The Veteran contends that his current bilateral knees, right hip and back disabilities are aggravated by his service-connected left hip disability and thus service connection is warranted for these disabilities.

Service treatment records do not reflect any findings or complaints of bilateral knees, right hip and back disabilities.  Nor is there evidence of trauma or injury in active service involving bilateral knees, right hip and back disabilities.  There is no evidence of treatment in active service for any bilateral knees, right hip and back disabilities.  No such disabilities were noted at the time of the Veteran's separation from service, at which time he was separated secondary to a left hip stress-fracture attributed to a reported fall.  The Veteran has not since reported in the context of his claim that he experienced any problems in service with respect to these claimed disabilities.  Therefore, the in-service element has not been met.

Regarding current disabilities, these are present.  A February 2013 VA examination report reflecting that the Veteran was diagnosed with DJD of the right and left knees, DJD of the thoracic and lumbar spine, and DJD of the right hip.  

The record includes VA treatment records dating from 1995 to 2013 as well as examination reports dated in 2008, 2009 and 2013.  A review of the record reflects VA examination in June 2008 yielding diagnoses of arthritis of the bilateral knees and right hip, as well as DJD of the thoracic spine.  The examiner noted the Veteran's report of the stress fracture of the left hip 28 years ago followed by the development of problems with the other joints 15 years ago.  The examiner opined that it was less likely than not that these later problems were related to the service-connected left hip stress fracture.  The rationale was that there was no supporting evidence or clear rationale that the left hip stress fracture contributed to the development of the multiple joint arthritis.  

The record reviewed by the examiner in June 2008 included the VA treatment records containing imaging reports of the joints dated from 1995 to 2007.  These showed negative left knee in March 1995, very minor degenerative change, otherwise negative left knee in October 1996, minor abnormality left knee in December 1996, negative pelvis in March 1997, normal left knee in December 1997, minor osteopenia hips and spine in January 1998, negative left hip in August 1998, normal bilateral hips in February 2003, left knee MRI abnormality in July 2004, normal right hip in November 2006, and arthritis of the bilateral knees and hips in February 2007.  Whole body scan of in May 2007 showed thoracic spine osteoarthritis.  

An additional VA examination report dated in May 2009 contains the same opinion as that found in the June 2008 examination report.  

In accordance with the Board's remand directives, the Veteran underwent VA examination in February 2013.  The examiner reviewed the claims file, including February 2013 X-rays.  The examiner concluded that the bilateral knee, right hip and back conditions were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected left hip.  The rationale was as follows:

It is less likely than not that the vet's arthritis of his knees, thoracic spine, lumbar spine, or right hip was caused by or aggravated by the vet's stress fracture left hip. The vet has a long and well documented history of DJD of multiple sites including his hands and shoulders. Despite the fact that the vet ambulates with forearm crutches, he does not show evidence of any abnormality in his gait. The vet's arthritis is most likely the result of the effects of genetics, aging and/or his long-standing obesity.

From UpToDate: Advanced age is one of the strongest risk factors associated with osteoarthritis.  The National Health and Nutrition Examination Survey found the prevalence of this disease to be less than 0.1 percent in those aged 25 to 34 years old versus a rate of over 80 percent in people over age 55. These findings are consistent with those of early studies. Obesity is perhaps the strongest modifiable risk factor for the development of osteoarthritis. Although multiple studies have demonstrated a relationship between obesity and osteoarthritis, newer studies better define this association and its implications on the prevention of disease.

http://www.ncbi.nlm.nih.gov/pmc/articles/PMC1010272/ 
The available evidence suggests that genetic factors have a major role in osteoarthritis. It has been believed for over 50 years that a strong genetic component to certain forms of osteoarthritis is present. This genetic influence has now been estimated to be up to 65% in a recent twin study. The nature of the genetic influence in osteoarthritis is speculative and may involve either a structural defect (that is, collagen), alterations in cartilage or bone metabolism, or alternatively a genetic influence on a known risk factor for osteoarthritis such as obesity.

The February 2013 VA opinion was based on review of the history including service treatment records and post service treatment records; it addresses all of the critical medical issues in this claim regarding nexus, and references appropriate medical principles in making its conclusion. Therefore, the Board finds that the 2013 opinion is highly probative on the critical issue of nexus.  

Considering the above record, there is no evidence that either right hip, left or right knee or back DJD manifested to a compensable degree within the first post-service year.  It is undisputed that the Veteran contends these conditions manifested years following service.  Accordingly, a basis for service connection for presumptive arthritis of the bilateral knees, back or right hip is not established.  Nor is there competent and persuasive evidence linking the current disabilities, (arthritis of the bilateral knees, back or right hip), to any disease or injury in active service.  Given the content of the highly probative opinion regarding whether the disabilities are caused or aggravated by the service-connected disabilities, service connection on a secondary basis is not warranted.

The Board has, as referenced above, considered the Veteran's statements regarding the etiology of his back, bilateral knee and right hip arthritis.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that he is qualified and/or competent to give a medical opinion regarding the etiology of his back, bilateral knee and right hip arthritis. 

The Board emphasizes is not categorically dismissing the Veteran's lay statements.  Rather, the Board finds the statements have less probative value than the conclusions of the VA examiner who has medical experience and training and who relied on sound medical principles in the opinion and reasoning.  The VA examiner also based the opinion upon review of the claims file.  For these reasons, it is assigned greater probative weight.

Based on the above, the Board finds that the preponderance of the evidence is against the claims.  Therefore, entitlement to service connection for back, bilateral knee and right hip disorders must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder to include as secondary to service-connected residuals of left femur fracture is denied.

Service connection for a right hip disorder to include as secondary to service-connected residuals of left femur fracture is denied.

Service connection for right knee disorder to include as secondary to service-connected residuals of left femur fracture is denied.

Service connection for a left knee disorder to include as secondary to service-connected residuals of left femur fracture is denied.


REMAND

In the Board's February 2013 decision, the AOJ was instructed to issue a supplemental statement of the case (SSOC) as to any issue not granted on appeal.  The AOJ did not issue a SSOC with regard to the claim for a rating in excess of 30 percent for depression prior to March 1, 2013.  The AOJ issued a rating decision granting a 100 percent rating effective March 1, 2013, but did not issue a SSOC with regard to the period prior to March 1, 2013, wherein a rating in excess of 30 percent was denied.  Accordingly, the claim must be returned to the AOJ for issuance of an SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, as the claim for TDIU prior to March 1, 2013, is inextricably intertwined with this claim, it too is returned to the AOJ.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be provided with a SSOC as to the issue of a rating in excess of 30 percent for depression prior to March 1, 2013, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


